DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2, 4, 5 and 11-20 are cancelled. Claims 1, 3 and 31-33 are amended. Claims 21-30 are withdrawn. Claim 34 is newly added. Claim 1 is an independent claim. Claims 1, 3, 6-10 and 31-34 are currently examined on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first end of the support bar is connected to the lifting limit portion and a second end of the support bar is connected to the guide shell… a first end of the lifting buckle is connected to the water-cooling heat shield lifting bar and a second end of the lifting buckle is buckled on the support bar” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6-10 and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “flat” in claim 1 is a relative term which renders the claim indefinite. The term “flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of “the connector is configured to provide simultaneous lifting of the water-cooling heat shield and guide shell, and independent lifting of the water-cooling heat shield with respect to the guide shell, independent lowering of the water-cooling heat shield with respect to the guide shell, and simultaneous lowering of the water-cooling heat shield and guide shell” as recited in claim 33, because there is no enabling disclosure in the instant specification about how the connector can perform the functions of “simultaneous lifting of the water-cooling heat shield and guide shell, and independent lifting of the water-cooling heat shield with respect to the guide shell, independent lowering of the water-cooling heat shield with respect to the guide shell, and simultaneous lowering of the water-cooling heat shield and guide shell”. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. Claim 34 is rejected because of their dependency from claim 33. For examining purpose, this limitation is interpreted as “the connector is configured to provide simultaneous lifting of the water-cooling heat shield and guide shell, and independent lifting of the water-cooling heat shield with respect to the guide shell, independent lowering of the water-cooling heat shield with respect to the guide shell, or simultaneous lowering of the water-cooling heat shield and guide shell”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 6-10, 31, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inagaki et al (US 20020144641 A1, “Inagaki”) in view of Kubo et al (US 20030150373 A1, “Kubo”), Ni et al (CN 102839415 A, machine translation, “Ni”) and Ryu et al (US 20120279438 A1, “Ryu”).
Regarding claim 1, Inagaki (entire document) teaches a method for manufacturing a monocrystalline silicon comprising providing a polysilicon materials (polycrystalline silicon) and a dopant to a quartz crucible 13 (figs 1, 9A and 9B, 0149, 0176, 0217-0219, 0222, 0263 and 0330); placing the quartz crucible 13 in a crystal growth chamber 11 (single crystal furnace) and vacuumizing the furnace/ chamber 11 (fig 1, 0176, 0178, 0254 and 0305), and melting the polycrystalline silicon under an atmosphere of an inactive gas (protective gas) to obtain a silicon melt 12 (figs 1, 9A and 9B, 0144, 0178, 0217 and 0218); immersing a seed crystal 17a into the silicon melt to form a neck portion (start a necking/seeding process) at a certain temperature of the silicon melt  (fig 16, 0025, 0030, 0237, 0247), during the necking (seeding) process, moving away a water-cooling cooler (water-cooling heat shield) having a flat bottom in a direction from the surface of the silicon melt (lifting a water-cooling heat shield) to adjust a distance between the bottom of the water-cooling cooler/heat shield and the surface of the silicon melt to a predetermined distance (a first preset distance) (figs 1-7, 10-12 and 16-19, 0025, 0030, 0040-0042, 0060, 0078, 0095, 0100-0103, 0114-0116, 0182-0183, 0187, 0198, 0204-0209, 0236-0238, 0244 and table 1), and wherein the seeding process grows the seed crystal 17a to form a crystal having a seeding length (a length between the seed and a cone or shoulder portion) (fig 3); after the seeding/necking process is completed, forming a shoulder portion (top cone portion) of the single crystal 17 (performing a shouldering process to continuously pull the crystal) with a certain pulling rate (a first pulling speed) (figs 1-3, 0028-0045), and increase a diameter of the pulled crystal 17 to a desired diameter (figs 9A, 9B, 0330, 0343), starting a constant-diameter body 17 growth process (figs 1-3 and 16, 0246-0248), lowering the cooler 19 (water-cooling heat shield) in a direction towards the surface of the silicon melt so that the water-cooling heat shield (cooler) is lowered relative to a member 18 (guide shell) until the distance between the bottom of the cooler and the surface of the silicon melt to a predetermined position (a second preset distance) (figs 1-3 and 16, 0180-0182, 0246-0248, 0280-0281), the guide shell has a smaller opening at the bottom which is at the center of the crucible (fig 1, 0144 and 0178), and the protective gas flows from top to the bottom (fig 1), it is obvious to one ordinary skilled in the art that the guide shell is configured to converge the protective gas (Ar gas) to a center of the quartz crucible 13 when the Ar gas flows down to the opening and through the opening, because the gas is flowing from a larger opening portion to a smaller opening portion; after the constant-diameter body crystal 17 (having a specific diameter) is complete, a tailing process (entering a tailing stage) is carried out and the diameter is reduced until the pulled crystal is separated from the silicon melt (figs 9A, 9B and 16, 0246-0249).
As addressed above, Inagaki teaches lifting the cooler (water-cooling heat shield) to adjust the first preset distance between the bottom of the cooler and the surface of the melt, and lowering the cooler (water-cooling heat shield) to adjust the second preset distance between the bottom of the cooler and the surface of the melt, e.g., the cooler is vertically moved upward and downward to adjust the distance between distance between the bottom of the cooler and the surface of the melt (abstract, 0034-0038, 0046, 0057), but does not explicitly teach that the first preset distance is in a range from 40mm to 55mm and the second preset distance is in a range from 10mm to 25mm. However Kubo (entire document) teaches a method of growing single crystal, wherein a distance between a bottom surface of a cooler 6 and a surface of a melt 2 is controlled and can be selected in a range of 10 mm to 100 mm (0015, 0021, 0032, table 1 and claim 4), overlapping the instantly claimed ranges of the first preset distance and the second preset distance. Overlapping ranges are prima facie obvious. (MPEP 2144.05 I). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the first preset distance and the second preset distance of Inagaki in a range of 10mm to 100mm as suggested by Kubo in order to make a suitable speedup in the pulling process while avoiding deformation of the pulled crystal, and thus ensure the crystal having high quality (Kubo 0015, 0044 and 0049). The court has also held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see MPEP 2144.05 II.
Inagaki/Kubo further teaches immersing the seed crystal into the silicon melt, the initial growth/necking process and the shouldering process as addressed above, but  does not explicitly that the seed is immersed after the temperature of the silicon melt being stable, a speed of the initial growth process is in a range from 240mm/h to 290mm/h and a first pulling speed of the shouldering process is in a range from 50mm/h to 80mm/h, and increase a diameter of the pulled crystal to a range from 230mm to 310mm. However, Ni (entire document) teaches a method for preparing silicon single crystal, wherein after stabilizing a temperature of a silicon melt, a seeding (initial growth) process is carried out at a speed (0020-0021, 0035-0036, claims 5 and 6), and after the initial growth process, a shouldering process is carried out a pulling speed of 0.1-10 mm/min (6-600mm/h) (0022-0023, 0037-0038, claims 7 and 8), after the shouldering process, the crystal starts an equal diameter growth (0024, 0039 and claim 9). Therefore it would have been obvious that one of ordinary skill in the art before the  effective filing date of the claimed invention would have modified Inagaki/Kubo as suggested by Ni in order to provide a method of producing silicon single crystal having low light degradation and few crystal defects (Ni abstract and 0027). The court has also held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II.
Inagaki/Kubo/Ni does not explicitly teach the speed of the initial growth process is in a range from 240mm/h to 290 mm/h and a dimeter of the pulled crystal in a range from 230mm to 310mm. However Ryu (entire document) teaches a method of producing a silicon single crystal, wherein a pull speed for neck growth is from about 0.2mm/min to about 10mm/min (12-600mm/h) or from 0.2mm/min to about 5mm/min (12-300mm/h) (0027), and a diameter of the main ingot crystal body may be about 300 mm (0018). Therefore it would have been obvious that one of ordinary skill in the art before the  effective filing date of the claimed invention would have modified Inagaki/Kubo/Ni as suggested by Ryu in order to provide suitable condition for producing ingots having high quality and large diameter for making integrated semiconductor device (Ryu 0005-0009). The court has also held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see MPEP 2144.05 II.
Inagaki/Kubo/Ni/Ryu further teaches that cooling the pulled crystal and taking out the cooled crystal from the single crystal furnace as the monocrystalline silicon (Ni abstract, 0025, 0026, 0040, 0041, claims 10 and 11), and a silicon wafer is sliced off from the silicon single crystal (Inagaki 0043-0045, 0067 and 0070); even if Inagaki does not explicitly teach that cooling the pulled crystal to room temperature, it would still have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a step of “cooling the pulled crystal to room temperature” would have been performed in Inagaki/Kubo/Ni/Ryu, since the slicing process of the crystal would have been apparently carried out at room temperature.
Regarding claim 3, Inagaki/Kubo/Ni/Ryu teaches that a diameter of a neck portion crystal is from about 5 mm to about 8 mm, and a length of the neck portion crystal can be at least about 225mm and less than about 300 mm (Ryu 0032), meeting the claim. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). The court has also held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see MPEP 2144.05 II.
Regarding claim 6, Inagaki/Kubo/Ni/Ryu teaches that the distance (the second preset distance) between the bottom of the cooler and the surface of the melt is in a range from 10 mm to 100 mm (Kubo 0015, 0021, 0032, table 1 and claim 4), overlapping the instantly claimed the second preset distance being 10 mm. Overlapping ranges are prima facie obvious. (MPEP 2144.05 I). The court has also held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II.
Regarding claim 7, Inagaki/Kubo/Ni/Ryu teaches that during the constant-diameter body growth process, the cooler (water-cooling heat shield) is lowered as addressed above, and further teaches that the pulling speed is 0.5-2mm/min (Ni, 0024, 0039 and claim 9), overlapping the instantly claimed range from 80mm/h to 130mm/h (1.3mm/min to 2.2mm/min); Overlapping ranges are prima facie obvious; Inagaki/Kubo/Ni/Ryu teaches that the cooler can be hoisted and lowered at a certain speed with a certain lapse of time in order to provide suitable conditions for pulling crystal for example enabling high-speed pulling of crystal (Inagaki 0072, 0075, 0087, 0098-0102, 0106, 0166, 0246-0248 and fig 16), e.g., the lowering speed (with a certain lapse of time) of the cooler is result effective variable. Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Inagaki/Kubo/Ni/ Ryu, and obtained various lowering speed and lowering lapse of time including the instantly claimed “during the constant-diameter body growth process, a lowering speed of the water-cooling heat shield is in a range from 10mm/h to 20mm/h, a total lowering time of the water-cooling heat shield is less than 3 hours” in order to in order to provide suitable conditions for pulling crystal for example enabling high-speed pulling of crystal, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Inagaki/Kubo/Ni/Ryu teaches that during the constant-diameter body growth process, the cooler (water-cooling heat shield) is lowered as addressed above, and further teaches that the pulling speed is 0.5-2mm/min (Ni, 0024, 0039 and claim 9), overlapping the instantly claimed range from 80mm/h to 130mm/h (1.3mm/min to 2.2mm/min); Overlapping ranges are prima facie obvious; Inagaki/Kubo/Ni/Ryu teaches that the cooler can be hoisted and lowered at a certain speed with a certain lapse of time in order to provide suitable conditions for pulling crystal for example enabling high-speed pulling of crystal (Inagaki 0072, 0075, 0087, 0098-0102, 0106, 0166, 0246-0248 and fig 16), e.g., the lowering speed (with a certain lapse of time) of the cooler is result effective variable. Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Inagaki/Kubo/Ni/Ryu, and obtained various lowering speed and lowering lapse of time including the instantly claimed “during the constant-diameter body growth process, a lowering speed of the water-cooling heat shield is in a range from 10mm/h to 20mm/h, a total lowering time of the water-cooling heat shield is less than 3 hours” in order to in order to provide suitable conditions for pulling crystal for example enabling high-speed pulling of crystal, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Inagaki/Kubo/Ni/Ryu teaches that the first preset distance can be selected in a range of 10 mm to 100 mm, and the second preset distant can also be selected in a range of 10 mm to 100 mm as addressed above, therefore the difference could be less than 90 mm between the first preset distance and the second preset distance by comparing the upper limit of the distance (10mm) and the lower limit of the distance (100mm) for the manufacturing process including the tailing stage, overlapping the instantly claimed 15mm to 45mm. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, Inagaki/Kubo/Ni/Ryu teaches that a pulling speed of the crystal can be 0.5-2mm/min (30mm/h to 120mm/h) (Ni claim 9), overlapping the instantly claimed range of a third pulling speed. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 31, Inagaki/Kubo/Ni/Ryu teaches the lifting and lowering the water-cooling heat shield (water-cooling cooler), the guide shell, the cooler (water-cooling heat shield) is vertically moved upward (lifting in a direction away from a surface of the silicon melt) to adjust the distance between distance between the bottom of the cooler and the surface of the melt, and adjusting a first preset distance, as addressed above; Inagaki/Kubo/Ni/Ryu further teaches a lifting/lowering member (comprising a screw-threaded shaft, a bridge member, a pipe, an engagement member and a tap member) (lifting bar) configured for hoisting (lifting) and lowering the water-cooling heat shield (water-cooling cooler) (Inagaki figs 1-4, 6-8, 10-14 and 17-19, 0078-0080, 0085, 0086, 0182, 0190, 0191, 0198, 0206, 0211, 0213, 0227-0232, 0258, 0292, 0293), the tab member of the lifting member (bar) can be connected to the guide shell  through an engagement member (Inagaki figs 12B, 0227-0228), and lifting the water-cooling heat shield lifting bar to lift the water-cooling heat shield (cooler) upward while the guide shell is not driven upward (Inagaki figs 12A, 13A and 13B, 0226-0232); continuously lifting the water-cooling heat shield lifting bar to lift both the water-cooling heat shield (cooler 19) and the guide shell (member 18) upward when a lifting limit, included in a connector (for example members 18, 18a, 83 and 81a) that is configured to connect the water-cooling heat shield lifting bar to the guide shell, is driven to move upward (Inagaki fig 13D, 0230-0232). It is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process. Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  
Regarding claim 33, Inagaki/Kubo/Ni/Ryu teaches a lifting/lowering member (lifting bar) (comprising a screw-threaded shaft, a bridge member, a pipe, an engagement member, and a tap member) configured for hoisting (lifting) and lowering the water-cooling heat shield (water-cooling cooler) (Inagaki figs 1-4, 6-8, 10-14 and 17-19, 0078-0080, 0085, 0086, 0182, 0190, 0191, 0198, 0206, 0211, 0213, 0227-0232, 0258, 0292, 0293), the tab member of the lifting member (bar) can be connected to the guide shell  through an engagement member (Inagaki figs 12B, 0227-0228), the lifting member is connected to the guide shell (member 18) by the engagement member and the tap member  (connector) (figs 12B and 13C, 0227-0232), and the connector (the engagement member and the tap member) is capable of achieving simultaneous and independently lifting and lowering of the water-cooling heat shield or guide shell (figs 13A-13D, 0227-0233), meeting the claim. It is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process. Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). 
Regarding claim 34, Inagaki/Kubo/Ni/Ryu teaches the guide shell 18 as addressed above, and further teaches that a top portion 18a (lifting limit portion) connected to guide shell 18, a lifting support portion 83 (support bar), and a lifting portion 81a (buckle portion), wherein a first end of the support portion 83 (support bar) is connected the lifting limit portion 18a and a second end of the support bar is connected to the guide shell 18 (Inagaki fig 13C), a first end of the lifting buckle (portion 81a) is connected to the water-cooling heat shield lifting bar (cooler 19) and a second end of the lifting buckle is buckled on the support bar 83 through the portion 18a (Inagaki fig 13C), meeting the claim. It is also noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process. Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). Regarding the apparatus limitations in the process claims, the court has held that unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inagaki/Kubo/Ni/Ryu as applied to claim 1 above, and further in view of Takanashi et al (US 20110259260 A1, “Takanashi”).
Regarding claim 32, Inagaki/Kubo/Ni/Ryu teaches the lifting and lowering the water-cooling heat shield (water-cooling cooler), the guide shell, the cooler (water-cooling heat shield) having a flat bottom is vertically moved downward (lowering the cooler in a direction towards a surface of the silicon melt) to adjust the distance between distance between the bottom of the cooler and the surface of the melt, and adjusting a second preset distance between the broom of the cooler and the surface of the silicon melt, as addressed above; Inagaki/Kubo/Ni/Ryu further teaches a lifting/lowering member (lifting bar) (comprising a screw-threaded shaft, a bridge member, a pipe, an engagement member and a tap member) configured for hoisting (lifting) and lower the water-cooling heat shield (water-cooling cooler) (Inagaki figs 1-4, 6-8, 10-14 and 17-19, 0078-0080, 0085, 0086, 0182, 0190, 0191, 0198, 0206, 0211, 0213, 0227-0232, 0258, 0292, 0293), the tab member of the lifting member (bar) can be connected to the guide shell through an engagement member (Inagaki figs 12B, 0227-0228), from a higher position (fig 13D Inagaki), lowering the water-cooling heat shield lifting bar to lower both the water-cooling heat shield (cooler) and the guide shell downward, and the guide shell abuts against a portion 83 until the position of the guide shell does not change anymore (Inagaki figs 12 and 13 0233-0234); and continuously lowering the water-cooling heat shield lifting bar to lower the water-cooling heat shield downward independently relative to the guide shell (Inagaki 0234, 0247, 0248), and the guide shell (for example member 18) would be seating on the portion 83, while  the guide shell abuts against the portion 83 such that the position of the guide shell does not change (Inagaki figs 13A and 13B, 0234, 0247, 0248). 
Inagaki/Kubo/Ni/Ryu teaches the guide shell abutting against the member 83, but does not explicitly teach the member being a heat insulation cylinder. However it is a known practice that a heat insulating cylinder is used in a method of producing a crystal as taught by Takanashi (0035-0039). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Inagaki/Kubo/Ni/Ryu per teachings of Takanashi in order to provide suitable conditions for controlling a liquid surface level of the melt (Takanashi 0001, 0010-0020). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. It is also noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process. Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). 
Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “…there is no teaching or suggestion in Inagaki that the thermal insulation member 18 of Inagaki converges a protective gas to a center of the quartz crucible. While Inagaki teaches that “the thermal insulation member 18 doubles as a member for regulating an inactive gas flow channel” (para. 178), there is no explicit teaching nor is it necessarily present, which is require for an inherency argument, that thermal insulation member 18 of Inagaki converges protective gas to a center of a quartz crucible…” have been considered, but not found persuasive. As addressed above, Inagaki explicitly teaches melting the polycrystalline silicon under an atmosphere of an inactive gas (protective gas) to obtain a silicon melt 12 (figs 1, 9A and 9B, 0144, 0178, 0217 and 0218), the guide shell has a smaller opening at the bottom which is at the center of the crucible (fig 1, 0144 and 0178), and the protective gas flows from top to the bottom (fig 1), it is obvious to one ordinary skilled in the art that the guide shell is configured to converge the protective gas (Ar gas) to a center of the quartz crucible 13 when the Ar gas flows down to the opening and through the opening, because the gas is flowing from a larger opening portion to a smaller opening portion, meeting the claim.
Applicant's arguments with respect to claim 32 have been fully considered but they are not persuasive because the arguments do not apply to combination of the references being used in the current rejection.
Applicant's arguments with respect to claim 33 have been fully considered but they are not persuasive. It is firstly noted that there is no enabling disclosure in the instant specification about how the connector can perform the functions of “simultaneous lifting of the water-cooling heat shield and guide shell, and independent lifting of the water-cooling heat shield with respect to the guide shell, independent lowering of the water-cooling heat shield with respect to the guide shell, and simultaneous lowering of the water-cooling heat shield and guide shell”. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. For examining purpose, this limitation is interpreted as “the connector is configured to provide simultaneous lifting of the water-cooling heat shield and guide shell, and independent lifting of the water-cooling heat shield with respect to the guide shell, independent lowering of the water-cooling heat shield with respect to the guide shell, or simultaneous lowering of the water-cooling heat shield and guide shell”. Inagaki teaches the tab member of the lifting member (bar) can be connected to the guide shell  through an engagement member (Inagaki figs 12B, 0227-0228), the lifting member is connected to the guide shell (member 18) by the engagement member and the tap member  (connector) (figs 12B and 13C, 0227-0232), and the connector (the engagement member and the tap member) is capable of achieving simultaneous and independently lifting and lowering of the water-cooling heat shield or guide shell (figs 13A-13D, 0227-0233), meeting the claim. It is also noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process. Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). 
Applicant's arguments that “…there is no connection between the cooler 19 and the thermal insulation member 18 in Inagaki…” have been fully considered but they are not persuasive. Inagaki teaches that the cooler 19 is connected to the member 18 through the potion 18a for example as shown in fig 13C. Furthermore, it is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process. Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). Regarding the apparatus limitations in the process claims, the court has held that unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714